Citation Nr: 1216280	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-33 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for a disability of the right leg.

2.  Entitlement to service connection for a disability of the left leg.  

3.  Entitlement to service connection for residuals of a rib cage injury.  

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

5.  Entitlement to an initial rating higher than 10 percent before July 23, 2010 and an initial rating higher than 10 percent after September 1, 2010, for varicose veins.

6.  Entitlement to an initial compensable rating for allergic rhinitis.

REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1997 to November 2001 and from January 2003 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in August 2010, the RO assigned a 10 percent rating for varicose veins of the left leg, effective September 1, 2010, following the termination of a temporary total rating for convalescence after vein stripping surgery on July 23, 2010. 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The service treatment records raise the claim of service connection for residuals of head injury, which is referred to the RO for appropriate action. 

The claims of service connection for a disability of the right leg, a disability of the left leg, residuals of a rib cage injury, a psychiatric disorder to include posttraumatic stress disorder, and the claims for increase for varicose veins after September 1, 2010, and for allergic rhinitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Before September 26, 2008, the varicose veins of the left leg were manifested by aching and fatigue after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery; from September 26, 2008, and before vein stripping surgery on July 23, 2010, the varicose veins of the left leg were manifested by edema, incompletely relieved by elevation of the extremity.


CONCLUSION OF LAW

Before September 26, 2008, the criteria for an initial rating higher than 10 percent for varicose veins of the left leg had not been met; from September 26, 2008, and before vein stripping surgery on July 23, 2010, the criteria for an initial rating of 20 percent for varicose veins of the left leg had been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letter, dated in June 2006.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.



Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for varicose veins.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in July 2006 and in July 2010.  

The reports of the VA examinations include the Veteran's medical history and sufficient findings to rate the disability under the applicable criteria.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).






Rating Varicose Veins before July 23, 2010

Rating Criteria 

Before the vein stripping surgery on July 23, 2010, the varicose veins of the left leg were rated 10 percent under Diagnostic Code 7120.  

Under Diagnostic Code 7120, the criteria for a 10 percent rating are varicose veins manifested by intermittent edema of an extremity or aching and fatigue in the extremity after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  The criteria for a 20 percent are varicose veins manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The criteria for a 40 percent rating are varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration. 

Facts 

On VA examination in July 2006, the Veteran gave a history left leg pain after standing, running, and walking for 12 to 18 hours a day on the flight deck of an aircraft carrier.  The VA examiner noted varicose veins of the left leg without edema.  There was no ulceration, elevated edema, stasis pigmentation, or eczema.  Gait was normal.  The left lower extremity peripheral pulses were normal. 

On September 26, 2008, the Veteran was seen in a surgery consultation for worsening varicose veins in the left leg with occasional severe pain, making it difficult to walk.  The Veteran indicated that he elevated his leg whenever he could to relieve the pain.  The pertinent findings were large, tortuous veins in the left thigh and calf.  Vein stripping surgery was recommended. 


On VA examination in July 2010, before the vein stripping surgery, the Veteran stated that the varicose veins have progressively worsened, that he had tried compression stockings, but after 6 to 7 months, the varicose veins continued to worsen, so he stopped using the stockings.  The pertinent finding was edema, but not persistent edema, partially relieved by elevating the extremity.  The skin was persistently discolored, but there was no ulceration.   There was constant pain, even at rest, and symptoms of aching, fatigue, heaviness, and throbbing after prolonged walking or standing.  In the thigh area, there was severe swelling and bulging of the greater saphenous vein to mid thigh.  There was stasis pigmentation at the area of the medial aspect of the foot with mild bulging of the greater saphenous vein from the knee to the medial malleolus.  The examiner considered this a "large varicosity" of the left leg beginning on the medial thigh, proximal to the knee, and extending to the ankle, much more prominent when standing.  The diagnosis was varicose veins of the left leg with significant effects on some occupational activities with decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength of the lower extremity, and pain.  The disability had a moderate effect on activities of daily living and prevented exercise and participation in sports.  

VA records show on July 23, 2010, the Veteran had vein stripping surgery on the varicose veins of the left leg.  

Analysis

Before September 26, 2008, on VA examination in July 2006, the Veteran gave a history left leg pain.  The pertinent findings were varicose veins of the left leg without edema, which do not more nearly approximate or equate to evidence of evidence of persistent edema incompletely relieved by elevation of the extremity, the criteria for the next higher rating, under Diagnostic Code 7120. 

On September 26, 2008, the Veteran was seen in a surgery consultation for worsening varicose veins in the left leg with occasional severe pain, making it difficult to walk.  The Veteran indicated that he elevated his leg whenever he could to relieve the pain.  The pertinent findings were large, tortuous veins in the left thigh and calf.  Vein stripping surgery was recommended. 


On VA examination in July 2010, before the vein stripping surgery, the pertinent finding was edema, but not persistent edema, partially relieved by elevating the extremity.  The skin was persistently discolored, but there was no ulceration.   There was constant pain, even at rest, and symptoms of aching, fatigue, heaviness, and throbbing after prolonged walking or standing.  In the thigh area, there was severe swelling and bulging of the greater saphenous vein to mid thigh.  There was stasis pigmentation at the area of the medial aspect of the foot with mild bulging of the greater saphenous vein from the knee to the medial malleolus.  

Beginning with the findings on September 26, 2008, the findings more nearly approximate to persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation, the criteria for a 20 percent rating, under Diagnostic Code 7120.  In the absence of an actual finding of persistent edema, the disability picture does not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 7120, namely, persistent edema and stasis pigmentation.

In his substantive appeal, the Veteran argued that the rating for varicose veins should include functional loss due to pain and weakness, citing DeLuca v. Brown, 8 Vet. App. 202 (1995).  DeLuca involved the interpretation of 38 C.F.R. §§ 4.40 and 4.45, pertaining to disabilities of the musculoskeletal system, not to varicose veins, which rated under the cardiovascular system.  In other words, 38 C.F.R. § 4.40, pertaining to functional loss of a musculoskeletal disability, § 4.45, pertaining to functional loss of a joint in the musculoskeletal system do not apply to varicose veins. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology for varicose veins to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Total Rating 

The Veteran does not allege and the record does raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  










ORDER

Before September 26, 2008, an initial rating higher than 10 percent for varicose veins of the left leg is denied.  

From September 26, 2008, and before vein stripping surgery on July 23, 2010, an initial rating of 20 percent for varicose veins of the left leg is granted, subject to the law and regulations, governing the award of monetary benefits. 


REMAND

On the claims of service connection for a disability of the right leg and for a disability of the left leg, the Veteran associates the disabilities to heel spurs.  On VA examination in July 2006, X-rays showed calcaneal spurring on the plantar surfaces of the heels.  [Wear-and-tear arthritis (osteoarthritis) is the most common cause of bone spurs.]  See www.mayoclinic.  On VA examination in July 2010, the VA examiner noted that the Veteran currently experiences bilateral heel pain and that there was tenderness over the heels.  In November 2011, the Veteran testified that the heel spurs caused pain.  As the claim raises the theory of presumptive service connection for a chronic disease, arthritis, under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307 and § 3.309, further procedural development is needed. 

On claim of service connection for residuals of a rib cage injury, the service treatment records show that the Veteran sustained a left rib injury in July 1998, when he fell on the flight deck of a carrier, and he had second rib injury in May or June 2003.  On VA examination in July 2006, the diagnosis was left rib tenderness, which the VA examiner associated with a rib injury in service.  In November 2011, the Veteran testified that he still experienced occasional rib pain.  As the evidence is insufficient to determine whether the Veteran has a current disability, further factual development under the duty to assist is needed.  38 C.F.R. § 3.159.





On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, on VA examination in July 2010, the diagnosis was depressive disorder.  The VA examiner reported that the Veteran did not have posttraumatic stress disorder.  A diagnosis that differs from the claimed condition does not necessarily represent a wholly separate claim.  Rather, the diagnosis needs to be considered to determine the nature of the Veteran's current psychiatric condition relative to the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

As the evidence is insufficient to determine whether the Veteran has a current psychiatric disorder related to service, further factual development under the duty to assist is needed.   38 C.F.R. § 3.159.

On the claim for an initial rating higher than 10 percent for varicose veins from September 1, 2010, VA records show the Veteran had left leg vein stripping for on July 23, 2010.  In November 2011, the Veteran testified that he still cannot stand for a long period of time and that his symptoms have gotten worse since the surgery in July 2010.  As there has been a material change in the disability, resulting from the surgery, a reexamination to verify the current severity of the disability is needed. 

On the claim for increase for allergic rhinitis, while on appeal in a rating decision in August 2010, the RO granted service connection and assigned a noncompensable rating.  The Board construes the Veteran's representative's statement in September 2010 as disagreement with the noncompensable rating, following the grant of service connection.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

1.  On the claims of service connection for a disability of the right leg and for a disability of the left leg, the Veteran claims as heel spurs, adjudicate the claims on the theory of presumptive service connection for a chronic disease, arthritis, which includes bone spurs, under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307 and § 3.309, applying 38 C.F.R. §§ 4.45(f), 4.59, and 4.71a, Diagnostic Code 5003.   

2.  On claim of service connection for residuals of a left rib cage injury, afford the Veteran a VA examination to determine:

a).  Whether the Veteran currently has a disability of the left rib cage, and, if so,

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current disability of the left rib cage was caused by the in-service left rib injuries that the Veteran sustained in July 1998, when he was found unconscious on the flight deck of a carrier, and a second rib injury sustained in a fall from a chair in May 2003.

The Veteran's file should be made available to the VA examiner. 




3.  On claim of service connection for a psychiatric afford the Veteran a VA examination to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the currently diagnosed depressive disorder (see VA examination in July 2010) represents a progression of events in service or the development of a new and separate psychiatric disorder unrelated to service.

In formulating the opinion, the VA examiner is asked to consider the following facts.

The service treatment records show that on separation examination for the first period of active duty, ending in November 2001, the examiner's comment was situational to the Veteran's history of depression or excessive worry. 

The service treatment records for the second period of active duty show that in March 2003 the Veteran requested stress management due to family and marital problems.  In February 2005, the assessment was major depressive episode, following the death of the Veteran's newborn daughter. 





On separation examination for the second period of active duty, the Veteran gave a history of depression or excessive worry and that he had been counseled, evaluated, and treated for a mental condition.  There is no report of any psychiatric finding.

The Veteran's file should be made available to the VA examiner.  

4.  Afford the Veteran a VA examination to determine the current severity of the varicose veins of the left lower extremity.  

The VA examiner is asked to determine whether the Veteran has persistent edema that is incompletely relieved by elevation of the extremity or persistent edema and stasis pigmentation or eczema.  

5.  On completion of the development, adjudicate the above claims.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

6.  Furnish the Veteran and his representative a statement of the case on the claim for increase for allergic rhinitis. The Veteran did provide testimony on the claim in November 2011, which should be included in the statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


